Case 6:20-cv-01954-RBD-GJK Document 11 Filed 10/23/20 Page 1 of 10 PageID 123




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

TYLER MAXWELL,

       Plaintiff,

v.                                                      Case No. 6:20-cv-1954-Orl-37GJK

SCHOOL DISTRICT OF VOLUSIA
COUNTY; SCHOOL BOARD OF
VOLUSIA COUNTY; IDA WRIGHT;
LINDA CUTHBERT; CARL PERSIS;
RUBEN COLON; JAMIE HAYNES;
CARMEN BALGOBIN; ALAN P.
CANETTI; and TODD J. SPARGER,

      Defendants.
_____________________________________

                                         ORDER

       Plaintiff moves for a temporary restraining order, alleging a violation of his First

Amendment right. (Doc. 3 (“Motion”).) On review, the Motion is granted.

                                  I.     BACKGROUND

       Plaintiff Tyler Maxwell (“Tyler”) is an unabashed, enthusiastic supporter of the

incumbent president. (Doc. 1, ¶¶ 1, 19, 20.) He is also an eighteen-year-old senior at

Spruce Creek High School (“School”) in Port Orange, Florida. (Id. ¶ 6.) To park in the lot

adjacent to the School, Tyler paid $55 for a School parking decal. (Id. ¶ 18.) On September

14, 2020, he drove his pickup truck to School, but this time with a new passenger in the

truck bed—a red, white, and blue elephant statue with “TRUMP” emblazoned on its side.

(Id. ¶¶ 20–22.)


                                            -1-
Case 6:20-cv-01954-RBD-GJK Document 11 Filed 10/23/20 Page 2 of 10 PageID 124




Defendant Alan P. Cannetti (“Cannetti”), the School’s Assistant Principal, told Tyler to

take the elephant home and return without it. (Id. ¶ 24.)

       Tyler’s father (“Dad”) asked for a written explanation—but neither Cannetti nor

the School Board provided one. (Id. ¶ 25.) Defendant Todd J. Sparger (“Sparger”), the

Principal, warned Dad that if Tyler returned to School with the elephant, Sparger would

revoke his parking decal. (Id. ¶ 28.) Again, Dad asked for a written explanation—again,

Sparger did not provide one. (Id. ¶¶ 26, 28.)

       Undaunted, Tyler returned to school the next day with the elephant in his truck.

(Id. ¶ 29.) But Sparger intercepted him before he entered the school grounds and

demanded surrender of the parking decal. (Id. ¶¶ 30, 31.) Tyler complied. (Id. ¶ 32.)

Sparger told Tyler he couldn’t park at the School. (Id. ¶ 31.) Sparger then emailed Dad:

       As soon as Tyler’s vehicle is in compliance with this policy (structure
       removed from back of truck), we would be happy to consider reinstating
       his driving privileges. Until then, his driving privileges are revoked.

(Id. ¶ 35.) Tyler, voting in his first presidential election, does not want to remove the

                                            -2-
Case 6:20-cv-01954-RBD-GJK Document 11 Filed 10/23/20 Page 3 of 10 PageID 125




elephant—an expression of his support for the reelection of President Donald Trump and

an encouragement for others to vote. (Id. ¶¶ 19, 20, 36.) Tyler’s elephant, while perhaps

obnoxious to some, didn’t disrupt school activities. (Id. ¶ 43.) And the School allows

students to engage in other forms of political expression, including on their vehicles—

such as bumper stickers for other candidates and causes. (Id. ¶ 46.)

       Tyler’s attorney wrote to Sparger, the Superintendent of Schools, and other School

District Officials objecting to the revocation of Tyler’s parking decal. (Doc. 1-1.) The

School responded, stating School Board Policy 805 “reasonably regulates political

activities in time, place, and manner of use while on School Board property” so the

prohibition of Tyler’s elephant does not violate Tyler’s constitutional rights. (Doc. 1-2.)

Policy 805 prohibits “political posters, signs, banners, or any other writing which

promotes a political issue, cause, position, or candidate” that is “permanently posted in

or on school board property.” (Doc. 1-3, p. 2.) The School concluded, Tyler’s “political

activity . . . occurred on school grounds, during school hours, and appears to give the

imprimatur of public endorsement of partisan political positions or a particular

candidate” in violation of Policy 805. (Doc. 1-2, p. 3.)

       Unpersuaded, Tyler sued for a violation of his First and Fourteenth Amendment

right to free speech. (Doc. 1.) He also moves for a temporary restraining order (“TRO”)

enjoining the School from prohibiting him from parking his truck, complete with

elephant, in the School’s parking lot. (Doc. 3.)

                                 II.    LEGAL STANDARDS

       The Court may issue a TRO in limited circumstances. See Fed. R. Civ. P. 65(b)(1);

                                             -3-
Case 6:20-cv-01954-RBD-GJK Document 11 Filed 10/23/20 Page 4 of 10 PageID 126




Local Rule 4.05(a). The Court may grant such relief only if:

       (1) “specific facts in an affidavit or a verified complaint clearly show that
       immediate and irreparable injury, loss, or damage will result to the movant
       before the adverse party can be heard in opposition” Fed. R. Civ. P.
       65(b)(1)(A);

       (2) the movant “certifies in writing any efforts made to give notice and the
       reasons why [notice] should not be required” Fed. R. Civ. P. 65(b)(1)(B); and

       (3) the movant “gives security in an amount that the court considers proper
       to pay the costs and damages sustained by any party found to have been
       wrongfully enjoined or restrained” Fed. R. Civ. P. 65(c).

       To prevail, the moving party must establish: (1) a likelihood of success on the

merits; (2) irreparable injury without the requested relief; (3) threatened injury outweighs

any harm to the non-moving party; and (4) relief would serve the public interest. Shiavo

ex. rel Schindler v. Schiavo, 403 F.3d 1223, 1225–26 (11th Cir. 2005). If issued, the TRO must

“state the date and hour it was issued; describe the injury and state why it is irreparable;

state why the order was issued without notice; and be promptly filed in the clerk’s office

and entered in the record.” Fed. R. Civ. P. 65(b)(2).

                                      III.   ANALYSIS

       Tyler satisfied the procedural requirements of Rule 65 and Local Rule 4.05. He filed

a verified complaint and counsel certified he will immediately serve the Motion upon

Defendants, but notice should not be required because of the time-sensitive nature of this

case, with the upcoming election. (Doc. 1; Doc. 3, p. 2); Fed. R. Civ. P. 65(b)(1); Local Rule

4.05. Now let’s turn to the substantive requirements for a TRO.

       The First Amendment, as applied to the States by the Fourteenth Amendment,

prohibits Congress and the States from “abridging the freedom of speech.” U.S. Const.

                                             -4-
Case 6:20-cv-01954-RBD-GJK Document 11 Filed 10/23/20 Page 5 of 10 PageID 127




amends. I & XIV. Students do not “shed their constitutional rights to freedom of speech

or expression at the schoolhouse gate.” Tinker v. Des Moines Indep. Cnty. Sch. Dist., 393

U.S. 503, 506 (1969). And “First Amendment rights extend beyond the classroom: ‘When

he is in the cafeteria or on the playing field or on the campus during the authorized hours,

he may express his opinions, even on controversial subjects.’” Barber ex rel. Barber v.

Dearborn Pub. Schs., 286 F. Supp. 2d 847, 852 (E.D. Mich. 2003) (quoting Tinker, 393 U.S. at

512–13).

       In the First Amendment school context,1 there are four categories of expression:

“vulgar expression, pure student expression, government expression, and school

sponsored expression.” Bannon v. Sch. Dist. of Palm Beach Cnty., 387 F.3d 1208, 1213 (11th

Cir. 2004). Vulgar expression is “lewd, offensive, or indecent, and schools may freely

curtail it.” Id. Pure student expression is “expression that merely happens to occur on the

school premises, and schools must tolerate such expression unless they can reasonably

forecast that the expression will lead to ‘substantial disruption of or material interference

with school activities.’” Id. (quoting Tinker, 393 U.S. at 514). Government expression is

“delivered directly through the government” and is subject to the government’s “subject-

matter-based choices.” Id. And last, school sponsored expression occurs when “students,

parents, and members of the public might reasonably perceive students’ expressive




       1 Generally, “schools are considered nonpublic forums unless school officials
intentionally open their doors to the public at large.” Gilio ex rel. J.G. v. School Bd. of
Hillsborough Cnty., Fla., 905 F. Supp. 2d 1262, 1271 (M.D. Fla. 2012) (cleaned up). The
School property is a scholastic nonpublic forum. See Bannon v. Sch. Dist. of Palm Beach
Cnty., 387 F.3d 1208, 1213 (11th Cir. 2004).
                                             -5-
Case 6:20-cv-01954-RBD-GJK Document 11 Filed 10/23/20 Page 6 of 10 PageID 128




activities to bear the imprimatur of the school.” Id. (cleaned up). Schools may censor such

expression for a legitimate pedagogical concern. Id. at 1213–14.

       Tyler’s elephant, placed in the bed of his truck parked on school grounds, is pure

student expression. See Thomas et al. v. Varnado, No. 20-2425, 2020 WL 5993156, at *3 (E.D.

La. Oct. 9, 2020). The School’s response contends the elephant is school sponsored

expression, stating it gives the “imprimatur of public endorsement” and cites two school

sponsored expression cases.2 (Doc. 1-2, p. 3 (citing Hazelwood Sch. Dist. v. Kuhlmeier, 484

U.S. 260 (1988) and Bannon v. Sch. Dist. of Palm Beach Cnty., 387 F.3d 1208 (11th Cir. 2004).)

But it would not be reasonable for the public to believe an elephant endorsing a

presidential candidate, clearly placed in an individual student’s car, parked in the school

parking lot where mostly students park, represents the School’s view. (Doc. 1, ¶ 18); see

Varnado, 2020 WL 5993156, at *1, 3; Gilio v. Sch. Bd. of Hillsborough Cnty., Fla., 905 F. Supp.

2d 1262, 1269–70 (M.D. Fla. 2012); Guiles ex rel. Guiles v. Marineau, 461 F.3d 320, 322, 327

(2d Cir. 2006). Neither is the elephant display associated with any curricular activity. See

Hazelwood, 484 U.S. at 271.

       The mobile elephant is pure student expression, and the School must tolerate it

unless the expression “would materially and substantially interfere with the

requirements of appropriate discipline in the operation of the school.” See Tinker, 393 U.S.




       2The School published on its website the grounds for revoking a student’s parking
decal. (Doc. 1, ¶ 41.) The grounds do not include politicking. (See id.) Failure to abide by
school policy is a ground for revocation, but the policy Defendants cite prohibits
“permanently posted” political signage. (Doc. 1-2, p. 3.) Tyler’s elephant is not
permanently posted on school grounds. (See Doc. 1, ¶ 21.)
                                              -6-
Case 6:20-cv-01954-RBD-GJK Document 11 Filed 10/23/20 Page 7 of 10 PageID 129




at 509 (cleaned up); Bannon, 387 F.3d at 1213. To “justify prohibition of a particular

expression” the School “must be able to show that its action was caused by something

more than a mere desire to avoid the discomfort and unpleasantness that always

accompany an unpopular viewpoint.” Tinker, 393 U.S. at 509. Accepting the truth of the

verified allegations at this juncture, Tyler will likely succeed in showing the School did

not have a reasonable belief his elephant would lead to a substantial disruption of school

activities. See id. Tyler alleges the elephant did not disrupt students—it remained outside

the School, in Tyler’s truck. (Doc. 1, ¶¶ 21, 27.) And the School allows other forms of

political speech at that location, including bumper stickers. (Id. ¶ 46); see Tinker, 393 U.S

at 510. While the Court is mindful of the School’s difficult task of ensuring a safe and

orderly place of learning for students, “undifferentiated fear or apprehension of

disturbance is not enough to overcome the right to freedom of expression.” Tinker, 393

U.S. at 508. Tyler has shown a likelihood of success on his First Amendment claim.

       Tyler says he will be irreparably injured absent the TRO because he needs to share

his message before the election on November 3, 2020—less than two weeks away. (Doc.

3, p. 12.) The elephant identifies Tyler’s chosen presidential candidate and encourages

others to vote likewise; a message that will become irrelevant after the election. (See id.;

Doc. 1, ¶ 20.) What may seem to some obnoxious and controversial may appear to others

as creative and inspirational. So Tyler has shown irreparable injury absent the TRO.

While the School and its administrators have a legitimate interest in maintaining

neutrality, avoiding conflict and controversy, and providing a safe space for pedagogy,

injury to Defendants is speculative. The School response contending the elephant will be

                                             -7-
Case 6:20-cv-01954-RBD-GJK Document 11 Filed 10/23/20 Page 8 of 10 PageID 130




viewed as the School’s expression is unreasonable when the elephant signage is clearly

placed in a student’s personal car. (See Doc. 1-2, p. 3.) That is no more likely than

attributing to the School a student’s bumper sticker message on the environment or

affinity for Gator football. Whatever view an observer of the display might take of its

propriety, it is clearly not school sponsored speech that may be limited by the Hazelwood

and Bannon analysis. As to disruption, Tyler says it caused none and “the specter of

disruption or the mere theoretical possibility of discord” isn’t enough. Holloman ex rel.

Holloman v. Harland, 370 F.3d 1252, 1271 (11th Cir. 2004); (Doc. 1, ¶ 27). So Tyler has shown

his threatened injury outweighs Defendants’. Last, the TRO serves the public interest

because it promotes First Amendment values. See Barrett v. Walker Cnty. Sch. Dist., 872

F.3d 1209, 1230 (11th Cir. 2017).

       The Court grants the Motion and will not require Tyler to post a bond because of

his high probability of success on his claim, the lack of monetary damages against

Defendants from the TRO, the School Board’s status as a governmental entity, Tyler’s

status as a high school student, and the Constitutional rights at issue. See Univ. Books &

Videos, Inc. v. Metro. Dade Cnty., 33 F. Supp. 2d 1364, 1374 (S.D. Fla. 1999).

                                    IV.    CONCLUSION

       It is ORDERED AND ADJUDGED:

       1.     Plaintiff’s Motion for Temporary Restraining Order (Doc. 3) is GRANTED.

       2.     Defendant Todd J. Sparger is DIRECTED to return Plaintiff’s student

              parking decal to him.

       3.     Defendants, and all other persons acting on their behalf, are ENJOINED

                                             -8-
Case 6:20-cv-01954-RBD-GJK Document 11 Filed 10/23/20 Page 9 of 10 PageID 131




            from punishing Plaintiff or preventing him from parking in the student

            parking lot at Spruce Creek High School during school hours because of the

            “TRUMP” elephant in the bed of his pickup truck.

      4.    This Temporary Restraining Order shall remain in effect until 3:00 p.m. on

            Friday, November 6, 2020 unless vacated by the Court.

      5.    Plaintiff is DIRECTED to serve this Order on Defendants and file proof of

            service by Tuesday, October 27, 2020.

      6.    Defendants may move to dissolve this Order on twenty-four-hour notice to

            Plaintiff. See Fed. R. Civ. P. 65(b)(4).

      7.    A hearing to determine whether to convert this temporary restraining order

            into a preliminary injunction is set for Friday, November 6, 2020 at 3:00

            p.m. in Courtroom 4A of the Orlando Courthouse, 401 West Central

            Boulevard Orlando, Florida 32801. (See Doc. 2.) The Court has set aside two

            (2) hours for this hearing. The parties are permitted to file and serve

            memoranda, affidavits and any other evidentiary materials relevant to their

            respective positions no later than Tuesday, November 3, 2020. The parties

            are DIRECTED to advise the Court by Tuesday, November 3, 2020 if they

            seek to present testimony at the hearing and, if so, exchange witness lists

            and provide a summary of the expected testimony by Tuesday, November

            3, 2020.

      DONE AND ORDERED in Chambers in Orlando, Florida, on October 23, 2020
3:00 PM.


                                            -9-
Case 6:20-cv-01954-RBD-GJK Document 11 Filed 10/23/20 Page 10 of 10 PageID 132




 Copies to:
 Counsel of Record




                                     -10-
